DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claims filed 12 March 2020.
Claims 1-10 are pending.

Request to File Form PTO/SB/439 Authorization for Communication via Email
In the event that future prosecution of the application requires communication via email, the office encourages the applicant to proactively file Form PTO/SB/439 to facilitate processing of the internet communication authorization. This form is available at www.uspto.gov/patent/patents-forms. See MPEP 502.03 for more information.

Allowable Subject Matter
Claims 2, and 4 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 3, 8, 9 and 10 would be allowable if rewritten to overcome the claim objections set forth in this Office action.

Claim Objections
Claims 1, and 3 are objected to because of the following informalities (line numbers correspond to claim 1) In Line 10, “virtualization machine cores” should read “virtual machine cores.”: 
Claims 4, and 8 are objected to because of the following informalities (line numbers correspond to claim 4): In Lines 7-9, the limitation recites reading data stored in shared memory “in response to input of the interrupt signal from the virtual machine cores.” However, the antecedent basis for “the interrupt signal from the virtual machine cores” occurs in lines 17-20 (specifically, lines 19-20, where “a virtual machine storage processing unit…outputs the interrupt signal to the hardware control core”). Please 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Poojary et al. Pub. No.: US 2018/0137013 A1 (hereafter Poojary), in view of Ganguly et al. Patent No.: US 10,102,017 B2 (hereafter Ganguly), in view of Lu et al. Pub. No.: US 2018/0101486 A1 (hereafter Lu), in view of Inakoshi Pub. No.: US 2011/0179417 A1 (hereafter Inakoshi).

Regarding claim 1, Poojary teaches the invention substantially as claimed, including:
A virtualization system in which a plurality of virtual machines ([0003], Lines 1-5: Other aspects may relate to a computer system configured to operate software components including a non-volatile memory control component and a virtualization component providing and managing one or more virtual machines) operate on a single physical machine ([0153], Lines 2-3: A computer system 3100 (which may be provided structurally as one or more connected modules…) (i.e., a computer system providing and managing a plurality of virtual machines comprises a single structural module represents a single “physical machine”)) having a plurality of cores ([0155], Lines 1-4: The processing section 3113 exemplarily includes a processor unit 3112 and a memory unit 3111, which are exemplarily provided as a multi-core architecture in which the processor unit 3112 includes multiple processor cores), the virtualization system comprising: 
a plurality of hardware ([0177], Lines 1-17: On a first hardware layer (e.g., the computer system 3100 of one of the above exemplary embodiments), the hardware resources including a processor unit (e.g., a multi-core structure including a plurality of processors or processor cores), a memory unit…an interface unit…a system unit…a storage unit…and a battery unit (i.e., each unit represents “hardware”)); 
a hardware control core that is a core of the cores ([0179], Lines 4-10: The processor unit of the first hardware layer exemplarily executes…a virtualization management component (e.g., a i.e., the hypervisor executes on its own, independent core)), and controls operation of the plurality of hardware ([0183], Lines 1-5: The virtualization management component (e.g., a hypervisor) is exemplarily configured to provide and manage one or more virtual machines…on the basis of hardware resources (i.e., hardware resources are identified as the “plurality of hardware”) of the computer system of the first hardware layer); 
a plurality of virtual machine cores that are cores of the cores ([0183], Lines 5-11: Such management of virtual machines may include assigning one or more processors or processor cores…to a virtual machine), each operating a guest OS that is an OS of a virtual machine ([0012], Lines 1-3: Exemplarily one of the virtual machines managed by the virtualization management component is configured to execute a second operating system (i.e., in Fig. 4, VM 1 executes FLM OS, and VM 2 executes OS3)); and
a shared memory that is a memory configured to be accessed by the hardware control core and the plurality of virtualization machine cores ([0177], Lines 5-7: a memory unit (e.g. including volatile memories for the processors, as well as e.g. a non-volatile memory or multiple non-volatile memories (e.g. cache memories) (i.e., memory for the processor cores assigned to virtual machines are considered to be “configured to be accessed” by the virtual machine cores and is shared by the plurality of virtual machine cores). [0183], Lines 5-8: Such management of virtual machines may include assigning…one or more memories or memory areas (i.e., hypervisor core accesses and assigns the shared memory to virtual machine cores))…wherein
one of the virtual machines is configured to operate…with one or a plurality of the virtual machine cores ([0183], Lines 5-11: Such management of virtual machines may include assigning one or more processors or processor cores…to a virtual machine);

While Poojary describes a shared memory unit of a computer system accessible by a hypervisor and virtual machine cores, Poojary does not explicitly disclose:
a shared memory that is a memory configured to be accessed by the hardware control core and the plurality of virtualization machine cores concurrently and in parallel;
wherein: a communication between the hardware control core and the virtual machine cores is performed by storing data in the shared memory and reading the stored data from the shared memory

However, in analogous art, Ganguly teaches:
a shared memory that is a memory configured to be accessed by the hardware control core and the plurality of virtualization machine cores concurrently and in parallel (Column 10, Lines 28-36: In the example of FIG. 2, shared pages 272, 274, and 276 are shared between the hypervisor and the guest partitions 212, 214, and 216 respectively. As is known in the art, a shared page is a region of memory that is accessible for reading and/or writing by more than one component. While a separate page is illustrated as shared between the hypervisor and each guest partition, in some embodiments, a single page may be shared between the hypervisor and all guest partitions (i.e., a single shared page is shared and accessible concurrently between the hypervisor associated with the hardware control core, and the guest virtual machine cores)), wherein:
a communication between the hardware control core and the virtual machine cores is performed by storing data in the shared memory and reading the stored data from the shared memory (Column 18, Line 60-Column 19, Line 1: Providing a shared memory that is shared by both the hypervisor and guest software executing within the virtual machine, the shared memory comprising a TSC memory location to store TSC information, the TSC memory location comprising a memory location of a portion of a physical memory device, wherein the TSC memory location is used as an interface for inter-process communication between the hypervisor and the guest software executing within the virtual machine (i.e., communication between the hypervisor as part of the hardware control core and the virtual machine is performed by reading and writing TSC information in shared memory));

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Ganguly’s teaching of a shared memory between a hypervisor and a plurality of guest VMs used to perform inter-process communication, with Poojary’s teaching of a shared memory, to realize, with a reasonable expectation of success, a system comprising a shared 

While the Poojary teaches assigning virtual machines to cores, the combination of Poojary and Ganguly does not explicitly disclose:
one of the virtual machines is configured to operate exclusively with one or a plurality of the virtual machine cores; 

However, in analogous art, Lu teaches:
one of the virtual machines is configured to operate exclusively with one or a plurality of the virtual machine cores ([0043], Lines 1-8:If the kernel scheduler 135 determines that there are enough available CPUs of the local NUMA domain at step 430, then at step 440, kernel scheduler 135 grants the virtual CPUs of the new VM exclusive affinity to one or more of the available CPUs. As discussed, when a virtual CPU of a virtual machine has exclusive affinity to a physical CPU, the physical CPU is, effectively, dedicated to running that particular virtual CPU. [0010], Lines 43-44: Physical CPUs, as used herein, refer to individual cores, such as the cores of multi-core CPUs); 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Lu’s teaching of a scheduler assigning one or more physical CPU cores to operate exclusively with a given virtual machine, with the combination of Poojary and Ganguly’s teaching of assigning physical CPU cores to operate with virtual machines, to realize, with a reasonable expectation of success, a system that assigns physical CPU cores to hypervisors and virtual machines, as in Poojary, to operate in an exclusive manner, as in Lu. A person of ordinary skill would have been motivated to make this combination to provide low-latency and fast response times for virtual machines involved in telecommunication, or other latency sensitive workloads (Lu, Abstract).


the hardware control core includes a device driver unit that is configured to control the operation of each of the plurality of hardware by executing a device driver corresponding to each of the plurality of hardware; 
the guest OS has no device driver, and controls the hardware through the device driver unit; 
the device driver unit controls the operation of the plurality of hardware based on the data in the shared memory stored by the virtual machines; and 
the device driver unit stores data received from the hardware in the shared memory to provide the virtual machine cores with the stored data. 

	However, in analogous art, Inakoshi teaches:
the hardware control core includes a device driver unit ([0037], Lines 1-3: As shown in FIG. 2, the virtual machine monitor 301 (i.e., VMM is a hypervisor (see Fig. 2) established supra as the claimed “hardware control core”) includes…a real I/O driver 307 (i.e., since the VMM executes the real I/O driver 307, the VMM has been determined to perform the functions of the claimed “device driver unit”)) that is configured to control the operation of each of the plurality of hardware by executing a device driver corresponding to each of the plurality of hardware ([0006], Lines 1-10: The virtual machine monitor performs an I/O (input/output) process with a physical device in response to an I/O request given from the guest OS. The I/O process with the physical device is also called a real I/O process…Then, the virtual machine monitor accesses, via a device driver, the physical device such as a display, an external storage device and a LAN (Local Area Network) (i.e., the VMM executes a real I/O driver to control each of a plurality of types of I/O devices such as a display, storage device (such as physical disk 302 of Fig. 2) and a LAN)); 
the guest OS has no device driver ([0007], Lines 1-2: On the other hand, the guest OS can be exemplified as the OS having no real I/O (i.e., no real I/O includes having no real I/O driver. As illustrated in Fig. 2, only the VMM has a real I/O driver) on the virtual machine), and controls the hardware through the device driver unit ([0041], Lines 1-4: An I/O instruction to the physical device such as the physical disk 302 is, e.g., processed as follows. The application program 310C running on the guest OS 310B invokes the I/O instruction of the guest OS 310B by use of a system call (i.e., the guest OS controls the physical devices using the I/O instruction through the real I/O device driver 307 as demonstrated infra)); 
the device driver unit controls the operation of the plurality of hardware based on the data in the shared memory stored by the virtual machines ([0037], Lines 3-7: The back-end driver 304 (i.e., the back-end driver 304 resides on the virtual machine monitor 301 according to Fig. 2) functions as an interface with the front-end driver 310A (i.e., the front-end driver resides on the guest VM according to Fig. 2) connected to the guest OS 310B. For example, the back-end driver 304 shares an unillustrated shared memory with the front-end driver 310A, thus transferring and receiving the data therebetween. [0041], Lines 5-13: the guest OS 310B sets an I/O request in the shared memory via the front-end driver 310A, and requests the virtual machine monitor 301 to execute the process through a function called a Hypervisor call. Thereupon, the back-end driver 304 reads the I/O request set in the shared memory and hands over this request to the virtual machine monitor 301. The virtual machine monitor 301, according to the thus handed-over I/O request, starts up the device driver which accesses the physical device and executes the I/O process (i.e., the virtual machine monitor 301 executes the real I/O device driver 307, and in so doing, acts as the claimed “device driver unit” to control an I/O operation of the physical device of the plural physical devices based on the I/O request set in the shared memory by the guest OS)); and 
the device driver unit stores data received from the hardware in the shared memory to provide the virtual machine cores with the stored data ([0055], Lines 1-7: Upon completion of the I/O process with the physical device, the control returns to the process by the real I/O driver (sys-B22). Further, with the termination of the process by the real I/O driver (sys-B22), the process in the kernel status (sys-B12) of the guest OS 310B is performed. The process of sys-B12 contains, similarly to the process of sys-B11, the process by the front-end driver 310A (i.e., for an output operation from the physical device, the real I/O driver returns the requested output to the shared memory in sys-B22, and the front-end driver 310A of the virtual machine core receives the requested output via the shared memory in sys-B12 in a similar way that the I/O request is set in shared memory in [0041])). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Inakoshi’s teaching of a hypervisor having a device driver for a physical device of a plurality of physical devices that controls the physical device using a request from a guest VM in shared memory and returns data to the guest VM using the shared memory, with the combination of Poojary, Ganguly, and Lu’s teaching of using shared memory as an interface between a VM core and a hypervisor core, to realize, with a reasonable expectation of success, a system having a hypervisor core, as in Poojary, that comprises a real I/O device driver that controls a physical device in response to a command received in a shared memory from a guest VM, as in Inakoshi, having a guest VM core, as in Poojary. A person of ordinary skill would have been motivated to make this combination to enable a VM to access and utilize a plurality of I/O devices, such as displays, storage, and LANs using device drivers (Inakoshi [0006]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Poojary, in view of Ganguly, in view of Lu, in view of Inakoshi, as applied to claim 1 above, and in further view of Payne et al. Pub. No.: US 2018/0222321 A1 (hereafter Payne).

Regarding claim 5, while Poojary describes a computing system for controlling an electronic device, the combination of Poojary, Ganguly, Lu, and Inakoshi does not explicitly disclose:
the physical machine is a computing machinery mounted on a vehicle to be used; and the guest OS is an OS for controlling a predetermined electronic device mounted on the vehicle, or is an OS for providing a function related to a communication outside the vehicle. 

However, in analogous art, Payne teaches:
the physical machine is a computing machinery mounted on a vehicle to be used; and the guest OS is an OS for controlling a predetermined electronic device mounted on the vehicle, or is an OS for providing a function related to a communication outside the vehicle ([0036], Lines 1-17: The native operating system 200 as discussed herein may support native execution of a process or i.e., a guest operating system controls graphics that are presented in a computer system mounted to a vehicle)). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Payne’s teaching of a guest operating system controlling graphics presented in a computer system mounted to a vehicle, with the combination of Poojary, Ganguly, Lu, and Inakoshi’s teaching of a guest operating system controlling an I/O device such as a display, to realize, with a reasonable expectation of success, a system that controls a vehicle display using a guest operating machine, as in Payne, utilizing drivers in a hypervisor, as in Inakoshi. A person having ordinary skill would have been motivated to make this combination to utilize guest operating systems to improve co-operation between mobile platforms and operating systems native to vehicle based systems (Payne [0004]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Poojary, in view of Ganguly, in view of Lu, in view of Inakoshi, in view of Payne, as applied to claim 5 above, and in further view of Hussey et al. Pub. No.: US 2017/0103192 A1 (hereafter Hussey).

Regarding claim 6, while Inakoshi discusses drivers that control devices, the combination of Poojary, Ganguly, Lu, Inakoshi, and Payne does not explicitly disclose:
the device driver is implemented with a concealed source code. 


the device driver is implemented with a concealed source code ([0034], Lines 1-13: Secure code delivery system 106 is configured to create and transmit a package to computer 102 that contains one or more encrypted files of software platform components in source code form. The present invention will be described with reference to secure code delivery system 106 transmitting a package EP of files containing encrypted software platform components…Package EP may also include files containing…drivers (i.e., encrypted drivers are drivers whose source code is “concealed”)). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Hussey’s teaching of encrypting source code of a driver, with the combination of Poojary, Ganguly, Lu, Inakoshi, and Payne’s teaching of controlling devices using drivers, to realize, with a reasonable expectation of success, a system where device drivers included in a hypervisor that control devices, as in Inakoshi, are encrypted to conceal their source codes, as in Hussey. A person having ordinary skill would have been motivated to make this combination to enable a software developer to securely deliver a driver without revealing proprietary source code, protecting it from unauthorized modification and concealing secrets (Hussey [0028]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Poojary, in view of Ganguly, in view of Lu, in view of Inakoshi, as applied to claim 1 above, and in further view of Schilling et al. Pub. No.: US 2017/0149807 A1 (hereafter Schilling).

Regarding claim 7, the combination of Poojary, Ganguly, Lu, and Inakoshi teach the limitations according to claim 1, and Poojary further teach the additional limitations of a random access memory…a shared memory set unit that sets a part or all of a storage area of the random access memory to the shared memory ([0392], Lines 1-2: Any suitable computer readable medium may be utilized. [0393], Lines 1-5: More specific examples of the computer readable medium include, but are not limited to to…a random access memory (RAM) (i.e., RAM implements the volatile shared memory assigned to the virtual machines)). 

While the combination of Poojary, Ganguly, Lu, and Inakoshi teach the limitations according to claim 1, they do not explicitly disclose:
a core allocation unit that sets one of the plurality of cores to the hardware control core and sets the remaining cores to the virtual machine core.

However, in analogous art, Schilling teaches:
a core allocation unit that sets one of the plurality of cores to the hardware control core and sets the remaining cores to the virtual machine core ([0072], Lines 1-17Guest virtual machines 104 may be able to view and/or control all of the available cores (e.g. cores 402A-402D) or a subset of the available cores of CPU 402. In an embodiment, one or more cores 402A-402D may be OS-isolated from guest virtual machines 104 and dedicated to hypervisor control points 124 and/or virtual machine operating points 126. For example, cores 402A-402C may be configured to be available and accessible to a guest virtual machine 104 and core 402D may be OS-isolated from the guest virtual machine 104 and reserved for hypervisor control points 124 and/or virtual machine operating points 126. In an embodiment, a core that is reserved for hypervisor control points 124 may be connected to a different virtual network interface card than the guest virtual machine 104, which may allow hypervisor control points 124 to receive network traffic without the guest virtual machine 104 being aware of it (i.e., virtual machines are allocated all available cores except for the one core reserved for the hypervisor));

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Schilling’s teaching of allocating a core to a hypervisor, and then allocating the remaining available cores to virtual machines, with the combination of Poojary, Ganguly, Lu, and Inakoshi’s teaching of allocating cores to hypervisors and virtual machines to realize, with a reasonable expectation of success, a system that allocates cores to hypervisors and virtual machines, as in Poojary, by allocating a single core to the hypervisor, and the remaining cores to the virtual machines, as in Schilling. A person of ordinary skill would have been motivated to make this combination so that resource isolation and security is improved to ensure sensitive information is safe (Schilling [0003]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ghrandhi et al. Pub. No.: US 2020/0409735 A1 discloses a VMM operating on a core that groups cores into clusters for assignment to virtual machines. However, the effective filing date does not predate the invention.
Gasparakis et al. Pub. No.: US 2019/0044828 A1 discloses processor cores distributed across each of a VMM and multiple VMs. However, the effective filing date does not predate the invention.
Li Pub. No.: US 2019/0004846 A1 discloses at least one VM managed using a VMM in a first core, where a shared memory enables respective VMs to communicate with each other.
Tang et al. Pub. No.: US 2018/0210752 A1 discloses a VirtIO solution where a virtual machine monitor creates pairs of transmit and receive queues for virtual resources uses to access a physical resource.
	Butcher et al. Pub. No.: US 2018/0357091 A1 discloses a virtual function driver in a VM that issues a request to a physical function driver in a hypervisor to control hardware.
	Mitra et al. Pub. No.: US 2014/0229935 A1 discloses a hypervisor including a driver component, and a plurality of virtual machines executing an instance of the driver component , and sharing a memory page with the driver component.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL W AYERS/Examiner, Art Unit 2195